     2:18-cv-00642-BHH         Date Filed 03/26/21   Entry Number 58    Page 1 of 12




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

 HUDSON CONSTRUCTION COMPANY,                        Civil Action No. 2:18-cv-642-BHH

                  Plaintiff,

                     vs.
                                                        FINDINGS OF FACT AND
 MARTIN MARIETTA MATERIALS, INC.,                       CONCLUSIONS OF LAW

                  Defendant.


       This matter came before the Court for a bench trial on March 23, 2021 at 10:00

a.m., which trial concluded on March 24, 2021 at approximately 4:30 p.m. Plaintiff Hudson

Construction Company (“Plaintiff” or “Hudson”) offered evidence in support of its claims

for breach of contract, negligent misrepresentation, breach of express and implied

warranties, negligence, promissory estoppel, equitable estoppel, and equitable

indemnity. The Court denied Defendant Martin Marietta Materials, Inc.’s (“Defendant” or

“Martin Marietta”) oral motion for a directed verdict at the close of Plaintiff’s evidence.

Martin Marietta offered evidence in defense of Hudson’s claims and in support of its

counterclaim for breach of contract. Based on the evidence offered during the trial on the

merits, the Court now makes the following findings of fact and conclusions of law.

                                I.     FINDINGS OF FACT

       (A)    Purchase and Sale of Material

       On or about February 24, 2016, Hudson and Martin Marietta entered into a written

agreement, the terms and conditions of which Hudson agreed would apply to all

purchases of product by Hudson, as buyer, and Martin Marietta, as seller (“Sales

Agreement”). (Def. Ex. 1.) The Terms and Conditions of Sale provide the following
     2:18-cv-00642-BHH     Date Filed 03/26/21    Entry Number 58      Page 2 of 12




relevant provisions:

             1. Acceptance of any order from [Hudson] (“Order”) is expressly
             made conditional on assent to these Terms and Conditions, either by
             written acknowledgement or by [Hudson’s] acceptance of the
             products sold hereunder. These Terms and Conditions also serve as
             [Martin Marietta’s] objection to and rejection of any terms and
             conditions included in [Hudson’s] forms that are different from or
             additional to these Terms and Conditions. . . .

             4. At the time of shipment, [Martin Marietta] warrants good title and
             conformance to the written specifications stated on the front of any
             order acknowledgement from [Martin Marietta], or, if no written
             specifications are stated, the customary specifications of [Martin
             Marietta] for such products from the facility of [Martin Marietta]
             providing the products. No other specifications will apply, including
             those relating to moisture. Other than the warranties stated in the
             first sentence of this paragraph, [MARTIN MARIETTA] HEREBY
             EXCLUDES ANY AND ALL WARRANTIES, EXPRESS OR
             IMPLIED, WRITTEN OR ORAL, INCLUDING, BUT NOT LIMITED
             TO, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
             ANY PARTICULAR PURPOSE, AND ALL OTHER WARRANTIES,
             EXPRESS OR IMPLIED, AS TO THE PERFORMANCE OF ITS
             AGGREGATES WITH RESPECT TO ALKALI-AGGREGATE
             REACTIVITY OR OTHERWISE. . . .

             6. IF PRODUCT IS UNSATISFACTORY, [MARTIN MARIETTA’S]
             LIABILITY IS LIMITED TO FURNISHING REPLACEMENT
             MATERIAL. IN NO EVENT SHALL [MARTIN MARIETTA] BE
             LIABLE TO [HUDSON] FOR LOSS OF PROFITS OR REVENUE OR
             FOR ANY OTHER CONSEQUENTIAL, INCIDENTAL, SPECIAL OR
             PUNITIVE DAMAGES. . . .

             13. The laws of the state of North Carolina shall govern the validity,
             interpretation, construction and effect of these terms and conditions
             and any Order, without regard to principles of conflict or choice of
             law.

             14. These Terms and Conditions shall control the sale and purchase
             of the products by [Martin Marietta] and any credit extended in
             connection therewith, and may not be modified or altered in any way
             unless expressly approved in writing by a duly authorized
             representative of [Martin Marietta]. Any acceptance by [Hudson] that
             changes the terms hereof will not be effective.

(Id. at MM_000012.) The Sales Agreement, including the Terms and Conditions of Sale,

                                           2
      2:18-cv-00642-BHH           Date Filed 03/26/21         Entry Number 58          Page 3 of 12




is signed by a duly authorized representative of Hudson. (Id. at MM_000012–

MM_000013.)

        On or about March 30, 2017, Hudson issued a Purchase Order to Martin Marietta

for the purchase of 7,800 tons of micro-surfacing aggregate material1 from Martin

Marietta’s quarry located in Cayce, South Carolina (the “Cayce Quarry”), at a unit price

of $15.50 per ton, for a total of $129,363.00. (Def. Ex. 41.) On or about April 21, 2017,

Martin Marietta issued a Sales Order to Hudson, consistent with Paragraph 4 of the Terms

and Conditions of Sale in the Sales Agreement, confirming the $15.50 per ton unit price

for the dry screenings material. (Def. Ex. 39.) The Sales Order states, consistent with the

terms of the Sales Agreement and in relevant part: “IN THE EVENT MATERIALS ARE

UNSATISFACTORY, OUR LIABILITY IS LIMITED TO FURNISHING REPLACEMENT

MATERIAL.” (Id.)

        The material was to be shipped FOB Cayce Quarry by a third-party trucking

company hired by Hudson, and delivered to one of two Hudson jobsites, commonly

referred to as “Design Street” and “US 78.” (Def. Ex. 1 at MM_000012, ¶ 5.) The material

was for use by Hudson in the “Charleston/Colleton Project,” a roadway surface treatment

project awarded to Hudson in January 2016 after Hudson submitted a bid to the South

Carolina Department of Transportation (“SCDOT”) that included Martin Marietta’s bid to

Hudson for the micro-surfacing aggregate material. Martin Marietta was not a party to

Hudson’s contract with the SCDOT, and no evidence was introduced to show that Hudson

provided Martin Marietta with a copy of the contract.




1The quote solicited by Hudson was for “dry screenings,” but trial testimony established that micro-surfacing
aggregate is a specific type of “dry screening.”

                                                     3
     2:18-cv-00642-BHH        Date Filed 03/26/21   Entry Number 58      Page 4 of 12




       (B)       Micro-Surfacing Aggregate Material

       Micro-surfacing aggregate is a type of fine crushed mineral aggregate screening

primarily characterized by its gradation. (Dukatz Trial Test.) It is mixed on-site by the

paving contractor with emulsion, water, setting additives, and cement, using specialized

equipment. (Id.) Micro-surfacing is a product which requires constant monitoring to adjust

for changing ambient and material properties. (Id.) Failing to account for changes in a

timely fashion will result in product deficiencies such as pre-mature break. (Id.) Placing

micro-surfacing is a constant balancing act by the contractor to maintain the correct

proportions of materials at the correct temperature so that the micro-surface sets as

planned. (Id.)

       Section 410.2.1 of the SCDOT Specifications for Highway Construction concerning

micro-surfacing aggregate (“SCDOT Specifications”) provides, among other things, that

the micro-surfacing aggregate should have a sand equivalent (“SE”) value of not less than

65. (Id.) When testing for SE, several samples must be taken to show the general

consistency of the stockpile. (Id.) Tests for micro-surfacing aggregate SE, as with all test

methods are subject to inherent variability; according to governing industry standards the

typical variation for a single user testing the same sample repeatedly can yield results

that vary by as much as 8 percent on the SE value. (Id.) Thus, an isolated test result

showing an SE below specification is not necessarily indicative of a failure of the material

for paving purposes. (Id.) A contractor’s failure to properly handle and store the material,

can also lower the measured SE value and impact the set time of the material. (Id.)

       (C)       Material Supplied by Martin Marietta to Hudson

       Shipments of the micro-surfacing material from Martin Marietta’s Cayce Quarry



                                             4
       2:18-cv-00642-BHH      Date Filed 03/26/21    Entry Number 58      Page 5 of 12




began in April 2017 and continued as requested by Hudson. On or about June 20, 2017,

Hudson told Martin Marietta it was experiencing problems laying some of the material

from the Design Street job site—specifically, that the mix was setting too quickly. Matt

Sony, Hudson’s foreman for the Charleston/Colleton Project, testified that Hudson’s

paving crews were “struggling” with the material for much of June 2017, and that the mix

became unusable by the end of the month. Hudson later alleged that the material’s SE

was too low and that this failure to meet SCDOT Specifications made the material

unusable from a practical standpoint. Martin Marietta promptly invited representatives

from Hudson to visit the Cayce Quarry to observe Martin Marietta’s production,

stockpiling, and testing procedures. Martin Marietta has in place quality control protocols

and employs quality control technicians who are trained to sample and test the material.

Charlie Bagley, Martin Marietta’s South Carolina quality control manager, testified that

the material is tested throughout the production process and is also tested prior to

shipment. Mr. Bagley further testified that all of the material samples tested from Martin

Marietta’s shipping stockpiles at the time of the Charleston/Colleton Project met SCDOT

Specifications, and all of the samples of material actually supplied to Hudson tested within

SCDOT Specifications at the time of shipment. (Bagley Trial Test.; Def. Exs. 27–29, 31–

37.)

        In addition to inviting Hudson to visit the Cayce Quarry, Mr. Bagley promptly visited

Hudson’s job sites, where he observed numerous issues with Hudson’s handling and

storage of the material, including but not limited to mud and other deleterious materials

mixed in with the stockpiles. (Bagley Trial Test.; Def. Ex. 12.) In an effort to help Hudson

resolve its issues at the job site, Martin Marietta supplied material from its shipping



                                              5
        2:18-cv-00642-BHH     Date Filed 03/26/21   Entry Number 58      Page 6 of 12




stockpiles for Hudson to sample. (Bagley Trial Test.) Hudson indicated it was satisfied

with the material, and requested more material, which Martin Marietta began supplying.

(Id.)

         (D)   Hudson Switches Suppliers

         On July 11, 2017, shortly after Martin Marietta began supplying the additional

material requested by Hudson, Hudson told Martin Marietta it already had contracts with

a new supplier for the material. (Manos Trial Test.; Def. Ex. 73.) The same day, Martin

Marietta asked to meet with Hudson to discuss a resolution, but Hudson responded that

any such meeting would have to take place after the paving season was over. (Id.) As a

customer courtesy and in an effort to move the parties’ relationship forward, Martin

Marietta agreed to credit the unused material to Hudson’s account, and to remove it, at

an expense to Martin Marietta of more than $102,000.00. (Manos Trial Test.; Def. Exs.

42–45.) At that point, Martin Marietta believed the parties’ disagreement, and Hudson’s

dissatisfaction with the material, had been resolved. However, after agreeing to the

specific invoices to be credited, Hudson has failed and refused, despite numerous

demands, to pay its outstanding invoices totaling $20,850.00 for material it used on the

Charleston/Colleton Project, which date back to May of 2017. (Manos Trial Test.; Def. Ex.

48.)

                             II.    CONCLUSIONS OF LAW

         Any findings of fact contained in the Conclusions of Law are incorporated into and

deemed to be Findings of Fact.

         Hudson brings seven causes of action against Martin Marietta for: (1) breach of

contract, (2) negligent misrepresentation, (3) breach of express and implied warranties,



                                              6
     2:18-cv-00642-BHH       Date Filed 03/26/21     Entry Number 58       Page 7 of 12




(4) negligence, (5) promissory estoppel, (6) equitable estoppel, and (7) equitable

indemnity. Because the Court finds that Hudson has failed to meet its burden of proof that

any of the purported damages it sustained were caused by any act or omission of Martin

Marietta, all seven causes of action fail as a matter of law.

                                   HUDSON’S CLAIMS

       A.     Hudson Fails to Prove the Elements of Any of Its Causes of Action.

              (1) Breach of Contract. Hudson has not shown by a preponderance of the

evidence that the material supplied by Martin Marietta did not meet SCDOT Specifications

at the time of shipment. Assuming, without deciding, that SE content is a material term of

the contract between the parties, Hudson failed to show that Martin Marietta breached

that term. Moreover, under the express terms of the Sales Agreement and the Sales

Order, if the material is unsatisfactory, Martin Marietta’s liability is limited to furnishing

replacement material. Martin Marietta provided replacement material which was

satisfactory to Hudson. It was not until after shipments of that replacement material began

that Hudson once again represented that the material was unsatisfactory, at which point

Hudson informed Martin Marietta that it had already switched suppliers, thereby stopping

replacement shipments from Martin Marietta. Based on the facts in evidence, Martin

Marietta complied with its obligations under the contracts. Thus, Hudson failed to prove

its claim for breach of contract. See generally Odom v. Kelly, 776 S.E.2d 898 (N.C. App.

2015); Dillon v. Leazer Group, Inc., 374 F. Supp. 3d 547, 555–57 (E.D.N.C. 2019) (holding

breach of contract claim subject to dismissal because contract constituted entire

agreement between the parties regarding terms and conditions under which plaintiff

purchased and defendant supplied, and terms were not breached).



                                              7
     2:18-cv-00642-BHH       Date Filed 03/26/21     Entry Number 58       Page 8 of 12




              (2)   Negligent   Misrepresentation.     Hudson    has    not   shown    by   a

preponderance of the evidence that the material supplied by Martin Marietta failed to meet

SCDOT Specifications at the time of shipment. Thus, Hudson has not demonstrated any

false representation by Martin Marietta. Moreover, there is no evidence in the record to

establish or even suggest that Martin Marietta failed to exercise due care. To the contrary,

Martin Marietta complied with SCDOT testing requirements, and tested the material

throughout production. Even if some of the material had tested below 65 for SE prior to

leaving the quarry, in light of Dr. Ervin Dukatz’s testimony as to the margin of error in SE

testing, there is no evidence to suggest Martin Marietta had reason to believe the

stockpiled material was non-conforming for SE. Thus, Hudson has failed to prove its claim

for negligent misrepresentation. See generally Brinkman v. Barrett Kays & Associates,

P.A., 575 S.E.2d 40, 42–44 (N.C. App. 2003).

              (3) Breach of Express and Implied Warranties. As an initial matter, the Sales

Agreement expressly disclaims and excludes any and all warranties, express or implied,

written or oral, not expressly stated therein, including warranties of merchantability or

fitness for any particular purpose and all other warranties related to the performance of

the material. Such warranty exclusions are valid and enforceable under North Carolina’s

commercial code, see N.C.G.S. § 25-2-316, and are valid and enforceable here. Thus,

the only warranty provided by Martin Marietta is that the material will conform to the written

specifications in the Sales Order, of which there are none, or with Martin Marietta’s

customary specifications for that material supplied from that quarry. Hudson failed to

show by a preponderance of the evidence that the material supplied by Martin Marietta

failed to meet SCDOT Specifications at the time of shipment. For these reasons, Hudson



                                              8
     2:18-cv-00642-BHH       Date Filed 03/26/21     Entry Number 58       Page 9 of 12




failed to prove its claim for breach of express and implied warranties.

              (4) Negligence. Hudson has not demonstrated that Martin Marietta owed it

any non-contractual duty of care, distinct from any contractual duty. Accordingly, Hudson

does not have any valid claim for negligence. See, e.g., Beaufort Builders, Inc. v. White

Plains Church Ministries, Inc., 783 S.E.2d 35, 39 (2016) (holding that the economic loss

rule prohibited plaintiff’s claim and explaining, “It is well settled that no negligence claim

exists where all rights and remedies have been set forth in a contractual relationship.”

(citation and quotation marks omitted)).

              (5) Promissory Estoppel. North Carolina law “does not recognize

promissory estoppel as an affirmative cause action.” Rudolph v. Buncombe County

Government, 846 F. Supp. 2d 461, 477 (W.D.N.C. 2012) (“The clear law in North Carolina

prohibits the use of promissory estoppel in an offensive manner.”) (citations omitted).

Accordingly, Hudson does not have any valid claim based on promissory estoppel.

              (6) Equitable Estoppel. “Generally, equitable estoppel is not a cause of

action, and may not be used as a sword in a complaint.” Chapel H.O.M. Associates, LLC

v. RME Management, LLC, 808 S.E.2d 578, 579 (N.C. App. 2017) (citation omitted).

Accordingly, Hudson does not have any valid claim based on equitable estoppel.

              (7) Equitable Indemnity. Equitable indemnity is a remedy, not an

independent cause of action. See Kaleel Builders, Inc. v. Ashby, 587 S.E. 2d 470, 475

(N.C. App. 2003) (“North Carolina recognizes an implied-in-law right to indemnity when a

passive party is made liable for an active party's tortious conduct flowing to and injuring

a third party.”). Moreover, North Carolina law requires there be an underlying injury

sounding in tort. Id. (“[T]he parties do not fit the active-passive tort-feasor framework



                                              9
    2:18-cv-00642-BHH       Date Filed 03/26/21    Entry Number 58      Page 10 of 12




required to support an equitable right to indemnity implied-in-law . . .”). For the reasons

set forth above, no such underlying injury exists. Accordingly, Hudson does not have any

valid claim based on equitable indemnity.

       In addition to the above, Hudson’s equitable claims fail for the additional and

independent reason that equitable remedies are only available where the plaintiff can

establish that no adequate remedy at law exists. See, e.g., Moore v. Moore, 252 S.E.2d

735, 738 (N.C. 1979) (holding equitable remedy of specific enforcement of a contract is

available only when plaintiff can establish the absence of an adequate remedy at law).

Hudson has failed to establish it lacks an adequate remedy at law under the governing

contracts.

       B.     Hudson Fails to Prove Causation.

       Hudson failed to meet its burden to show that any act or omission of Martin Marietta

caused its claimed damages. The testimony and documents offered by Hudson did not

establish, by a preponderance of the evidence, that the material supplied by Martin

Marietta caused the problems Hudson experienced laying the material. Hudson did not

offer any expert opinion to demonstrate causation. There is no evidence in the record to

establish that any of the material supplied by Martin Marietta failed to meet SCDOT

Specifications at the time of shipment, prior to Hudson taking possession of it. To the

contrary, all samples tested from shipping stockpiles at the Cayce Quarry met SCDOT

Specifications for SE. In addition to the test results themselves, the opinion testimony of

Dr. Dukatz, Martin Marietta’s duly qualified expert on micro-surfacing, that the material

provided by Martin Marietta met SE specifications was credible and convincing.

       Moreover, the clear weight of the evidence shows that there were many factors



                                            10
    2:18-cv-00642-BHH         Date Filed 03/26/21   Entry Number 58     Page 11 of 12




that could have caused the problems Hudson experienced with set time, including its own

handling and storage of the material. Pictures taken from Hudson’s job sites

demonstrated that mud and other deleterious materials were permitted to contaminate

the stockpiles, which could have resulted in material inconsistencies and specification

non-compliance. There was also evidence that issues such as adjustments made to the

micro-surfacing mixture, the timeliness of those adjustments, the equipment placing the

micro-surfacing, weather, and workmanship could have caused or contributed to the

problems Hudson experienced.

          It is Hudson’s burden to prove by a preponderance of the evidence that the

purportedly non-conforming material supplied by Martin Marietta proximately caused the

problems it experienced laying the micro-surfacing aggregate. The weight of the evidence

supports neither that the material was non-conforming, nor that it proximately caused

Hudson’s damages. Because Hudson failed to prove causation, its claims fail as a matter

of law.

          C.    Hudson Fails to Prove Its Damages.

          Because Hudson failed to prove liability on behalf of Martin Marietta, it is not

entitled to recover any damages. However, even if it had been entitled to recover

damages, such damages would be limited pursuant to the express and unambiguous

terms of the Sales Agreement and Sales Order, which limited Martin Marietta’s liability to

furnishing replacement material in the event the material it supplied was unsatisfactory.

Hudson’s claims in this lawsuit are prima facie evidence that it found the material to be

unsatisfactory. Accordingly, even if Hudson had proven liability, its damages would be

limited to furnishment of replacement material, as agreed to by the parties in the



                                             11
     2:18-cv-00642-BHH          Date Filed 03/26/21        Entry Number 58         Page 12 of 12




governing contracts.

        Furthermore, even if Hudson had proven liability and its damages were not limited

to furnishment of replacement material, Hudson nonetheless would have been precluded

under the express and unambiguous terms of the Sales Agreement from recovering “loss

of profits or revenue or . . . any other consequential, incidental, special or punitive

damages.” Thus, Hudson’s claims for lost profits, in the form of “lost production,” would

not have been recoverable, as such damages are expressly excluded and/or otherwise

constitute incidental, consequential, or special damages. Hudson’s claims for additional

payroll costs and demobilization/remobilization costs are likewise unrecoverable

incidental, consequential, or special damages. Finally, any damages based upon projects

other than the Charleston/Colleton Project would not be recoverable, as excluded

incidental, consequential, or special damages.2

                           MARTIN MARIETTA’S COUNTERCLAIM

        Martin Marietta has shown by a preponderance of the evidence that Hudson owes,

but has failed and refused to pay, $20,850.00 in past due invoices for accepted material.

This failure to pay constitutes a breach of the parties’ contracts. Accordingly, the Court

finds for Martin Marietta on its counterclaim for breach of contract.

        IT IS SO ORDERED.

                                                /s/ Bruce Howe Hendricks
                                                United States District Judge

March 26, 2021
Charleston, South Carolina


2 Specifically, damages related to the “Greenville Project” and the “Charleston Project” would not be
recoverable. The evidence demonstrated that neither project had begun at the time Hudson switched
material suppliers, Martin Marietta supplied no material in connection with either project, and, as to the
Charleston Project, no purchase order had even been issued.

                                                   12
